FILED
                            NOT FOR PUBLICATION                              JUL 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10260

               Plaintiff - Appellee,             D.C. No. 2:13-cr-01332-SRB

 v.
                                                 MEMORANDUM*
AMADOR LEON-QUINTERO, a.k.a.
Almador Leon Quinteros, a.k.a. Amador
Leon Quinteros,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Linda R. Reade, District Judge, Presiding**

                              Submitted July 21, 2015***

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Amador Leon-Quintero appeals from the district court’s judgment and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.

      ***    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 57-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Leon-Quintero’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Leon-Quintero the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Leon-Quintero waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED. Appellant’s motion to

supplement the record is denied.

      DISMISSED.




                                          2                                    14-10260